Citation Nr: 0931953	
Decision Date: 08/25/09    Archive Date: 09/02/09

DOCKET NO.  05-26 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable evaluation for pes 
cavus.

2.  Entitlement to an initial compensable evaluation for 
chronic headaches.


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel










INTRODUCTION

The Veteran served on active duty from April 1997 to November 
1999. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted service 
connection for pes cavus and chronic headaches, assigning a 
noncompensable rating to each disability.  The Veteran filed 
timely appeals with respect to the initial ratings.

In October 2007, the Board remanded these issues to the RO 
(via the Appeals Management Center (AMC)) for further 
evidentiary development.  After completion of the requested 
development, the AMC returned the case to the Board for 
appellate review.


FINDINGS OF FACT

1.  The Veteran's pes cavus is manifested by pain.  It is not 
manifested by limitation of motion of the toes or foot.

2.  The Veteran's chronic headaches are manifested by pain 
treated with over the counter medication.  There are no 
characteristic prostrating attacks.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial compensable 
rating for pes cavus have not been met.  38 U.S.C.A. §§ 1155, 
5103-5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5278 (2008).



2.  The criteria for an initial compensable rating for 
chronic headaches have not been met.  38 U.S.C.A. §§ 1155, 
5103-5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.321, 4.3, 4.7, 4.124a, Diagnostic Codes 8100, 8305, 
8405 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As a preliminary matter, the Board notes that mail addressed 
to the Veteran has been returned as undeliverable and unable 
to forward since November 2008.  The RO has received a 
possible new address for the Veteran, but she has not 
responded to any correspondence sent there.     

As the Court held in Woods v. Gober, 14 Vet. App. 214 (2000), 
absent evidence that a claimant notified VA of a change of 
address and absent evidence that any notice sent to the 
claimant at his or her last known address was returned as 
undeliverable, VA is entitled to rely on the address 
provided.  It is well established that it is the Veteran's 
responsibility to keep VA advised of her whereabouts in order 
to facilitate the development and adjudication of her claims.  
If she moved and did not notify the RO, "there is no burden 
on the part of the VA to turn up heaven and earth to find 
[the claimant]." See Hyson v. Brown, 5 Vet. App. 262, 265 
(1993).   In this case, there is no evidence that the Veteran 
informed VA of her new address, nor did she leave a 
forwarding address with the U.S. Postal service.  
Consequently, the Board finds that VA has satisfied its duty 
to notify the Veteran by sending correspondence to her last 
known address and making an attempt to locate the Veteran's 
current address.  

In correspondence dated November 2007, the RO satisfied its 
duty to notify the Veteran under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Specifically, the RO notified the 
Veteran of: information and evidence necessary to 
substantiate the claims for an increased initial evaluation; 
information and evidence that VA would seek to provide; and 
information and evidence that the Veteran was expected to 
provide.  

Since these claims are the appeal of initial ratings, fully 
satisfactory notice was delivered after they were 
adjudicated.  However, the RO subsequently readjudicated the 
claim based on all the evidence in August 2008.  The Veteran 
was able to participate effectively in the processing of her 
claims.  There is no indication in the record or reason to 
believe that the ultimate decision of the originating agency 
on the merits of the claims would have been different had 
complete VCAA notice been provided at an earlier time.

VA has done everything reasonably possible to assist the 
Veteran with respect to her claims for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service 
treatment records have been associated with the claims file.  
All identified and available treatment records have been 
secured.  The Veteran has been medically evaluated in 
conjunction with her claims.  The duties to notify and assist 
have been met.

Legal Criteria

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
found in 38 C.F.R. Part 4.  Disability ratings are intended 
to compensate impairment in earning capacity due to a 
service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation 
of a service-connected disorder requires a review of the 
Veteran's entire medical history regarding that disorder.  38 
C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  When a reasonable doubt arises regarding the degree 
of disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3.  If there is a question as to 
which evaluation to apply to the Veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

Because this appeal ensues from the Veteran's disagreement 
with the evaluation assigned in connection with the original 
grant of service connection, the potential for the assignment 
of separate, or "staged" ratings for separate periods of 
time, based on the facts found, must be considered.  
Fenderson v. West, 12 Vet. App. 119 (1999).

Service connection was granted for pes cavus and chronic 
headaches by rating decision dated August 2004, and 
noncompensable ratings were assigned for each disability.  
The Veteran has filed timely appeals with respect to those 
ratings.

Under Diagnostic Code 5278 (pes cavus), dorsiflexion of the 
great toe with some limitation of dorsiflexion at the ankle 
and definite tenderness under the metatarsal heads warrants a 
10 percent rating.  A 20 percent rating for unilateral pes 
cavus is applicable when all toes tend to dorsiflexion, and 
there is limitation of dorsiflexion at the ankle to right 
angle with a shortened plantar fascia and marked tenderness 
under the metatarsal heads.  A 30 percent rating is required 
for unilateral pes cavus when there is marked contraction of 
the plantar fascia with dropped forefoot, all toes are hammer 
toes, painful callosities and marked varus deformity.  

Functional loss, which is the inability to perform the normal 
working movements of the body within normal limits, 
specifically due to pain and weakness on motion, also is to 
be considered when ascertaining the severity of 
musculoskeletal disabilities.  38 C.F.R. §§ 4.40, 4.45 and 
4.59; see also DeLuca v. Brown, 8 Vet. App. 202, 204-06 
(1995).

Diagnostic Code 8100 provides ratings for migraine headaches.  
Migraine headaches with less frequent attacks than the 
criteria for a 10 percent rating are rated as noncompensably 
(0 percent) disabling.  Migraine headaches with 
characteristic prostrating attacks averaging one in 2 months 
over the last several months are rated 10 percent disabling.  
Migraine headaches with characteristic prostrating attacks 
occurring on an average once a month over last several months 
are rated 30 percent disabling.  Migraine headaches with very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability are rated 50 
percent disabling.  38 C.F.R. § 4.124a.  



Pes Cavus

The service treatment records reflect that the Veteran was 
seen for foot pain secondary to pes cavus in March 1999.  X-
rays were normal with the exception of a mild increase in 
foot arch.  She was given a physical profile for limited duty 
due to pes cavus in May 1999.  

On VA examination in August 2004, the examiner found that 
there was no objective evidence of pes cavus.  The Veteran 
was observed to be wearing orthotic inserts in her shoes.  
There was full mobility of the toes, regular capillary 
refill, and normal pedal pulses.  The examiner found that 
there was no tenderness in the soles of the Veteran's feet, 
although the Veteran indicated that she was often in pain. In 
the absence of evidence demonstrating a limitation of motion 
of the toes, foot or ankle, or tenderness under the 
metatarsal heads, the Board finds that a compensable rating 
for pes cavus is not warranted.

In her June 2005 substantive appeal, the Veteran stated that 
she had pain that was "persistent and oftentimes 
intolerable" after a long day of standing on her feet at her 
place of employment.  However, while the Veteran is competent 
to attest to the severity of her foot pain, she is not shown 
to have the expertise to determine that underlying foot 
pathology underwent an increase in severity in service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) and Stadin v. 
Brown, 8 Vet. App. 280, 284 (1995).  (While a layperson is 
certainly capable of providing evidence of symptomatology, a 
layperson is generally not capable of opining on matters 
requiring medical knowledge or expertise, such as the 
condition causing the symptoms.)  The medical evidence in 
this matter shows that there was no limitation of motion, 
including dorsiflexion of the toes or ankle, nor was there 
tenderness under the metatarsal heads.  Given the nature of 
the issue before the Board, the probative value of the VA 
examination report is greater than the Veteran's testimony.  

The Board has considered whether a higher evaluation is 
warranted on the basis of functional loss.  See 38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 204-7 (1995).  However, 
there was no evidence of weakened movement, excess 
fatigability, or incoordination that could be attributed to 
the service-connected disability.  The Board has considered 
the Veteran's statements that she has severe pain upon 
standing for long periods of time.  However, even considering 
her complaints of pain, there is no showing of pathology 
related to the service-connected pes cavus that would warrant 
an initial compensable evaluation. See DeLuca, 8 Vet. App. 
204-7 (1995).

The Board must address referral to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
under 38 C.F.R.§ 3.321 (b)(1) only where circumstances are 
presented which the Director might consider exceptional or 
unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
The evidence of record does not demonstrate that the 
Veteran's service-connected pes cavus presents an exceptional 
or unusual disability picture with related factors such as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  The Veteran is employed and 
also engaging in academic pursuits.  Consequently, the Board 
concludes that a remand for consideration of the assignment 
of an extraschedular rating is not warranted in this case.  
See Floyd v. Brown, 8 Vet. App. 88, 96 (1996); see also 
Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).

The Board also finds that no other potentially applicable 
diagnostic code affords the Veteran a higher evaluation for 
service-connected pes cavus.  Neither pes planus nor malunion 
of the tarsal or metatarsal bones are shown in the medical 
evidence; thus, Diagnostic Codes 5276 and 5283 are not for 
application.  38 C.F.R. § 4.72.   Similarly, there is no 
evidence of a separate foot injury that could be rated as 
moderately severe or severe under Diagnostic Code 5284.  
Further, there is no actual loss of the foot that would allow 
a 40 percent evaluation under either Diagnostic Code 5283 or 
5284.   

Where the evidence contains factual findings that show a 
change in the severity of symptoms during the course of the 
rating period on appeal, assignment of staged ratings would 
be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).   However, the evidence reflects that his symptoms 
have remained constant throughout the course of the period on 
appeal and, as such, staged ratings are not warranted.

Chronic Headaches

The service treatment records reflect treatment for headaches 
on occasion.  In August 1997 and July 1998, the assessments 
included tension headaches.  In September 1999, headaches 
were associated with acute sinusitis.  At the April 2004 VA 
examination, the Veteran advised the examiner that she had 
daily headaches that began at the base of the neck and spread 
up the occipital skull.  The Veteran attributed these 
headaches to tension.  On occasion, the Veteran suffered from 
a headache spreading from the front of the skull to the back.  
She medicated with Tylenol and took Excedrin Migraine if the 
headaches caused photophobia or nausea.

The examiner noted that the Veteran was the mother of two 
small children and worked full-time while attending school.  
Consequently, the examiner found that the headache pathology 
could not be termed "significant."  His impression was that 
the headaches were not severe or incapacitating in any way. 

In her June 2005 substantive appeal, the Veteran stated that 
her headaches negatively impacted her well-being, attitude, 
and tolerance for work and study.  The Veteran is competent 
to comment on the severity of her headaches.  However, the 
service treatment records and VA examination report do not 
reflect the presence of prostrating attacks.  In service, the 
symptoms were attributed to tension headaches and sinusitis.  
In the absence of evidence of characteristic prostrating 
attacks, a compensable evaluation for chronic headaches is 
not warranted.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  
There are no other applicable Diagnostic Codes under which 
the Veteran's headaches could be rated.

The Board has considered whether higher ratings might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  
However, the weight of the credible evidence demonstrates 
that the Veteran's service connected chronic headaches have 
warranted a noncompensable rating since April 2004, the 
effective date of the grant of service connection. 

The Board must address referral to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
under 38 C.F.R.§ 3.321 (b)(1) only where circumstances are 
presented which the Director might consider exceptional or 
unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
The evidence of record does not demonstrate that the 
Veteran's service-connected chronic headaches present an 
exceptional or unusual disability picture with related 
factors such as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of regular schedular standards.  The Veteran 
is employed and also engaging in academic pursuits.  
Consequently, the Board concludes that a remand for 
consideration of the assignment of an extraschedular rating 
is not warranted in this case.  See Floyd v. Brown, 8 Vet. 
App. 88, 96 (1996); see also Bagwell v. Brown, 9 Vet. App. 
337, 338-339 (1996).

Summary

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4 as required 
by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In this 
case, the Board finds no provision upon which to assign 
higher initial evaluations for service connected pes cavus 
and chronic headaches.  Thus, the preponderance of the 
evidence is against the Veteran's increased initial 
evaluation claims.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-
56 (1990). 




ORDER

Entitlement to an initial compensable evaluation for pes 
cavus is denied.

Entitlement to an initial compensable evaluation for chronic 
headaches is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


